Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 14, 2014

                                       No. 04-14-00744-CV

                      IN THE INTEREST OF B.C., P.C., JR., AND A.C.,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-01143
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The clerk’s record has been filed. However, the reporter’s record, which was due
November 3, 2014, has not yet been filed. Mr. David R. Zarate is the court reporter responsible
for preparing, certifying, and filing the reporter’s record in this appeal.

        Texas Rule of Appellate Procedure 35.1(b) requires a court reporter to file a reporter’s
record in an accelerated appeal within ten days. TEX. R. APP. P. 35.1(b). Further, with regard to
parental termination accelerated appeals, Rule 28.4(b)(2) states that while we may grant the court
reporter an extension of time, “the extension or extensions granted must not exceed 30 days
cumulatively, absent extraordinary circumstances.” TEX. R. APP. P. 28.4(b)(2).

        Accordingly, Mr. Zarate is hereby ORDERED to file the reporter’s record in this appeal
no later than November 24, 2014.

       Because the trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed, the clerk of this court shall also cause a copy of this order to be
served upon the trial court. See TEX. R. APP. P. 35.3(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court